148 Ga. App. 27 (1978)
251 S.E.2d 39
CITY OF BOWMAN
v.
GUNNELLS et al.
56493.
Court of Appeals of Georgia.
Argued September 12, 1978.
Decided October 23, 1978.
Rehearing Denied November 7, 1978.
Lavender, Lavender & Phelps, Robert W. Lavender, Woodrow W. Lavender, R. Chris Phelps, for appellant.
Davis, Davidson & Hopkins, Jack S. Davidson, Walter James Gordon, Kenyon, Hulsey & Oliver, Julius M. Hulsey, Erwin, Epting, Gibson & McLeod, Eugene A. Epting, Richard W. Story, for appellees.
DEEN, Presiding Judge.
This court granted the City of Bowman's interlocutory appeal from the trial court's denial of its motion for summary judgment. After examination of the record, it appears that the appeal was improvidently granted because there is an issue of fact as to whether the city created a nuisance when it failed to replace a light bulb which had burned out behind a red reflector in a traffic light after it had notice that the light was malfunctioning.
Appeal dismissed. Smith and Banke, JJ., concur.